DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/26/21 and 5/12/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Response to Amendment
As to the amended claims received on 4/7/21 and the examiner’s amendment below, the previous rejections are withdrawn.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kristina Swanson on 6/2/21.

The claims have been amended.  A complete listing follows:

(Currently amended) A laboratory distribution system for use in a laboratory automation system, the laboratory distribution system comprising:
a plurality of diagnostic laboratory container carriers, wherein the diagnostic laboratory container carriers are single laboratory container carriers having a circular cylindrical base; and 
a conveyor device, the conveyor device comprising,
an endless drive member defining a closed-loop conveyor pathway, and 

wherein the supporting elements each have a receiving area configured to receive a single diagnostic laboratory container carrier and a boundary wall extending at least partly about the receiving area’s periphery for centering and retaining the received diagnostic laboratory container carrier, wherein the supporting elements are each configured  to transport the received diagnostic laboratory container carrier in an upright position along at least a section of the conveyor pathway, wherein the supporting elements are each mounted pivotally about a horizontal pivot axis by a pivot bearing to the drive member and structured such that a center of gravity of the supporting element with or without an empty or loaded diagnostic laboratory container carrier is arranged below and in a common vertical plane with the pivot axis when the supporting element is in an upright use position such that each supporting element is free to pivot about the associated pivot axis under the effect of gravitational forces acting on the supporting element for maintaining an upright use position while travelling along the conveyor path, and wherein the receiving area is arranged below the pivot axis when the supporting element is in an upright use position.

(Original) The laboratory distribution system according to claim 1, wherein the supporting elements are each provided with a counterweight arranged below the pivot axis when the supporting element is in an upright use position.
(Cancelled)
(Cancelled) 
(Original) The laboratory distribution system according to claim 1, further comprises,
at least one linear extending guiding profile for guiding the endless drive member at least along a section of the closed-loop conveyor pathway.

(Previously presented) The laboratory distribution system according to claim 1, wherein the pivot bearing is a plain bearing comprising a pin made of steel and a bush made of bronze or plastic.
(Original) The laboratory distribution system according to claim 1, wherein the pivot bearing is a rolling-element bearing. 
(Original) The laboratory distribution system according to claim 7, wherein the rolling-element bearing is a deep groove ball bearing. 
(Original) The laboratory distribution system according to claim 1, wherein the drive member is a drive chain comprising a plurality of links connected by pins, wherein a subgroup of the pins are extended pins projecting at one side of the drive chain from the links, and wherein each supporting element is pivotally mounted to one extended pin.
(Previously presented) The laboratory distribution system according to claim 1, wherein each of the diagnostic laboratory container carriers has carrier-side shock absorbing elements having elastic and/or damping properties configured to reduce a mechanical shock exerted on a diagnostic laboratory container retained by one of the plurality of diagnostic laboratory container carriers due to sudden acceleration of the diagnostic laboratory container carrier when transferring the diagnostic laboratory container carrier onto one of the plurality of supporting elements or  due to a sudden acceleration of the diagnostic laboratory container carrier when transferring the diagnostic laboratory container carrier off one of the plurality of supporting elements without stopping the drive member and/or disconnecting the supporting elements from the drive member.

(Cancelled) 
(Previously presented) The laboratory distribution system according to claim 10, wherein each of the diagnostic laboratory container carriers has a base with a retaining area configured to retain diagnostic laboratory containers and a contact portion configured to contact the retained diagnostic laboratory container and wherein the contact portion is made of or equipped with at least one carrier-side shock absorbing element.
(Currently amended) The laboratory distribution system according to claim 10 
(Previously presented) The laboratory distribution system according to claim 1, wherein each of the supporting elements has a supporting-element-side shock absorbing element
(Previously presented) The laboratory distribution system according to claim 14, wherein at least a portion of the receiving area of each supporting element is made of or equipped with the supporting-element-side shock absorbing element.
(Previously presented) The laboratory distribution system according to claim 14, wherein each supporting element has at least a first part comprising the receiving area and a second part, wherein the first part and the second part are connected moveably relative to each other in a vertical direction by at least one supporting-element-side shock absorbing element.
(Previously presented) The laboratory distribution system according to claim 1, wherein the supporting elements are each gimbal-mounted, resiliently mounted or mounted with play to the drive member.
(Previously presented) The laboratory distribution system according to claim 16, further comprises, 
a supporting element deceleration device, wherein the supporting element deceleration device is configured for decelerating the supporting element or at least the first part of the supporting element relative to the drive member when transferring one of the plurality of diagnostic laboratory container carriers onto the supporting element or off the supporting element.

(Previously presented) The laboratory distribution system according to claim 1, wherein each of the diagnostic laboratory container carriers and each of the receiving areas of the supporting elements comprises a magnetically active element, each magnetically active element being selected from the group comprising electro-magnets, permanent magnets, smart magnets or magnetizable elements, and wherein the magnetically active element of each of the diagnostic laboratory container carriers and the magnetically active element at the receiving areas of each of the supporting elements are arranged to repel each other when transferring one of the diagnostic laboratory container carriers onto one of the supporting elements or off one of the supporting elements.
(Cancelled) 
(Previously presented) The laboratory distribution system according to claim 19, wherein  at least one of the magnetically active elements of  each diagnostic laboratory container carriers and the magnetically active element of the receiving areas of each of the supporting elements is configured for rapidly reversing the polarity, for arranging the magnetically active elements for each of the diagnostic laboratory container carriers and the magnetically active element
(Previously presented) The laboratory distribution system according to claim 1, further comprises, 
at least one of a carrier acceleration and a carrier deceleration device, wherein the carrier acceleration device is configured for accelerating one of the plurality of diagnostic laboratory container carriers relative to the drive member when transferring the diagnostic laboratory container carrier onto one of the plurality of supporting elements one of the number of supporting elements and the carrier deceleration device is configured for decelerating one of the plurality of diagnostic laboratory container carriers relative to the drive member when transferring the diagnostic laboratory container carrier off one of the number of supporting elements.

(Previously presented) The laboratory distribution system according to claim 1, further comprises, 


(Previously presented) The laboratory distribution system according to claim 23, wherein at least a first part of the transfer device is provided with the transfer area and is mounted moveable in a vertical direction by at least one transfer-device shock absorbing element having elastic and/or damping properties.

(Previously presented) The laboratory distribution system according to claim 23, wherein the transfer device comprises a holding element arranged in a transfer position in the movement path of the supporting elements, wherein the shape of one of the holding element and the supporting elements is in the form of a fork having at least two fingers and the shape of the other one of the holding element and the supporting elements is in the form of a jaw passing through the at least two fingers.
(Cancelled) 
(Cancelled) 
(Cancelled) 
(Cancelled) 
(Cancelled) 
(Cancelled) 
(Original) A laboratory automation system, the laboratory automation system comprising: 
a plurality of pre-analytical, analytical and/or post-analytical stations; and 


(Previously presented) The laboratory distribution system according to claim 23, wherein the transfer area is made of or equipped with at least one transfer-device shock absorbing element having elastic and/or damping properties.


Allowable Subject Matter
Claims 1-2,5-10,12-19,21-25 and 32-33 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In addition to the remarks of record, the instant claims define over the prior art because the cited prior art does not teach or suggest an automated laboratory distribution system with: a plurality of diagnostic laboratory container carriers which are single laboratory container carriers having a circular cylindrical base; and a conveyor device, the conveyor device comprising, an endless drive member defining a closed-loop conveyor pathway, and a plurality of supporting elements attached to the endless drive member, the supporting elements each have a receiving area configured to receive a single diagnostic laboratory container carrier and a boundary wall extending at least partly about the receiving area’s periphery for centering and retaining the received diagnostic laboratory container carrier, the supporting elements are each configured to transport the received diagnostic laboratory container carrier in an upright position along at least a section of the conveyor pathway, wherein the supporting elements are each mounted pivotally about a horizontal pivot axis by a pivot bearing to the drive member and structured such that a center of gravity of the supporting element with or without an empty or loaded diagnostic laboratory container carrier is arranged below and in a common vertical plane with the pivot axis when the supporting element is in an upright use position such that each supporting element is free to pivot about the associated pivot axis under the effect of gravitational forces acting on the supporting element for maintaining an upright use position while travelling along the conveyor path, and where the receiving area is arranged below the pivot axis when the supporting element is in an upright use position.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R WHATLEY whose telephone number is (571)272-9892.  The examiner can normally be reached on Mon- Fri 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Benjamin R Whatley/Primary Examiner, Art Unit 1798